DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
Status of Claims
Claims 1-3, 5, 15-16, and 22 are currently amended. 
Claims 4, 7-13, 18, and 20 were previously presented. 
Claims 23-25 are new. 
Claims 6, 14, 17, 19, and 21 are cancelled.
Claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim Interpretations
The arguments have been fully considered, but they are not persuasive. 
The Examiner must interpret the claim limitations “estimator module”, “system management module”, “driver module”, “customer module”, and “logistics module” under 35 USC § 112 (f) per MPEP § 2181, subsection I because the claim limitation(s) uses a generic placeholder “module” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Please see details in the Claim Interpretations section (below).

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 12-13 “Applicant respectfully submits that the remaining claims clearly recite patent eligible subject matter in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (SME Guidance) issued by the USPTO, as previously explained in the Response to Non-Final Office Action filed December 18, 2020. Further, the claims, as amended herein, further clarify that the particularly recited arranged combination of elements in the claims improves integrates any alleged judicial exception into a practical application that tracks a customer's progress through a scheduling process for moving a plurality of items and that automatically generates reminders for one or more uncompleted action items of the scheduling process. Therefore, reconsideration and withdrawal of the 35 U.S.C. § 101 rejections is respectfully requested”
The examiner respectfully disagrees.
Under Step 2A Prong Two of the framework, the Examiner identified the additional elements in claim 1 for example that does not recite an abstract idea. The additional elements of claim 1 include “a system”, “estimator module”, “estimator device”, “system management module”, “driver module”, “driver device”, “customer module, “customer device”, “logistics module”, “automatically generate one or more reminders”, “interactive tool”. When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because they are used as tools to perform the abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. The claimed modules are simply devices to collect inputs from an estimator, a driver, and a customer. The system module and the logistics module are simply performing steps of scheduling resources based on availability and profit margin. The Examiner asserts that the recited additional elements do not integrate the claims into a practical application because they are simple used as tools to perform the recited abstract idea.
As a conclusion, and based on the non-persuasive applicant’s arguments, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action.

Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
Regarding applicant’s arguments on pages 13-15 “Horowitz describes a moving cost estimation system 10 that includes an apparatus 14 that receives user input data from a user via a device 12. Horowitz at FIG. 1 and ¶ [0034]. The moving cost estimation system 10 displays a website interface that allows a customer to select items (i.e., furniture) to be moved. Horowitz at FIG. 6 and ¶ [0047]. After receiving input, the system determines an estimated cost for the move based on the input and available resources of a moving company. Horowitz at ¶ [0080]. The cited portions of Horowitz are silent regarding the moving cost estimation system 10 tracking customer progress through a scheduling process corresponding to completion of action items that include inquiring about a price, meeting with an estimator, and signing a contract, as well as automatically generating reminders for uncompleted action items. Therefore, the cited portions of Horowitz do not disclose "where the system management module is configured to: track a progress of the customer in a scheduling process for moving the plurality of items, the progress corresponding to completion, by the customer, of a plurality of action items that include inquiring about a price, meeting with the estimator, and signing a contract," and "automatically generate one or more reminders for uncompleted action items of the plurality of action items," as in claim 1. 
Deshpande describes an estimator that visits a customer at a location of a move to fill out a customer survey that identifies and estimates requirements of the move (i.e., an amount of property to be moved). Deshpande at col. 6, lines 36-41. The survey is used to prepare a price quote for a customer for performing the move. Deshpande col. 6, lines 50-52. The cited portions of Deshpande are silent regarding a system management module tracking customer progress through a scheduling process corresponding to completion of action items that include inquiring about a price, meeting with an estimator, and signing a contract, as well as automatically generating reminders for uncompleted action items. Therefore, the cited portions of Deshpande  
do not disclose "where the system management module is configured to: track a progress of the customer in a scheduling process for moving the plurality of items, the progress corresponding to completion, by the customer, of a plurality of action items that include inquiring about a price, meeting with the estimator, and signing a contract," and "automatically generate one or more reminders for uncompleted action items of the plurality of action items," as in claim 1 DiSorbo describes an interface configured for administrators or drivers to access a dynamic transport management system. DiSorbo at ¶ [0057]. In DiSorbo, the system displays information relevant to a driver, such as a list of loads assigned to the driver, a log book, weather information, driver statistics, directions, costs, and payments. DiSorbo at ¶ [0013]. The cited portions of DiSorbo are silent regarding a system management module tracking customer progress through a scheduling process corresponding to completion of action items that include inquiring about a price, meeting with an estimator, and signing a contract, as well as automatically generating reminders for uncompleted action items. Therefore, the cited portions of DiSorbo do not disclose "where the system management module is configured to: track a progress of the customer in a scheduling process for moving the plurality of items, the progress corresponding to completion, by the customer, of a plurality of action items that include inquiring about a price, meeting with the estimator, and signing a contract," and "automatically generate one or more reminders for uncompleted action items of the plurality of action items," as in claim 1 
Consequently, the cited portions of Horowitz, Deshpande, and DiSorbo,, individually or in combination, fail to disclose each and every element of claim 1. Hence, claim 1 is patentable. Claims 2 and 3 recite subject matter similar to claim 1 and are patentable for similar reasons. Accordingly, Applicant requests withdrawal of the rejection of record”
The examiner agrees.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are therefore distinguished from the prior arts. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claims 1-5, 7-10, and 24-25) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimator module”, “system management module”, “driver module”, “customer module”, and “logistics module”. 
Regarding claims 1-5, 7-10, and 24-25, the use of “estimator module”, “system management module”, “driver module”, “customer module”, “logistics module”, and “an interactive tool” in the claims are considered to be supported by sufficient structures in the specification to perform the function. 
Paragraph 0025 define the system 100 which contains the claimed limitations “estimator module”, “system management module”, “driver module”, “customer module”, and “logistics module” as “A node in system 100 can comprise a smart phone, laptop computer, tablet computer, user terminal and personal computer, among other devices capable of performing functions described herein”, and para. 0096 “The interactive tool displayed by GUI 109 allows the user to modify at least one of the allocation and the certain time” which are considered sufficient structures in the specification to perform the functions of the modules and the interactive tool.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the
corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of optimizing logistics in moving a plurality of items from a first location to a second location. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “optimizing logistics in moving a plurality of items from a first location to a second location, the system comprising: receive data input by an estimator and transmit a data structure comprising estimator-input data; receive data input by a driver and transmit a data structure comprising driver-input data; receive data input by a customer and transmit a data structure comprising customer-input data; compare the estimator-input data, the driver-input data, and the customer- input data to moving resources available during a time period specified for moving the plurality of items, allocate, based on the comparison and application of predefined rules associated with moving requirements, a portion of the moving resources available, combine moving the plurality of items with moving a second plurality of items based on a first expected profit margin corresponding to moving the plurality of items and a second expected profit margin corresponding to moving the second plurality of items, the first expected profit margin based at least in part on a first discount or incentive associated with moving the plurality of items and the second expected profit margin based at least in part on a second discount or incentive associated with moving the second plurality of items, and schedule moving the plurality of items for a certain time within the specified time period utilizing the allocated moving resources and schedule moving the second plurality of items using one or more of the allocated moving resources; Reply to Final Office Action dated January 28, 2021 track a progress of the customer in a scheduling process for moving the plurality of items, the progress corresponding to completion, by the customer, of a plurality of action items that include inquiring about a price, meeting with the estimator, and signing a contract, generate one or more reminders for uncompleted action items of the plurality of action items, and displaying, to a system user: the one or more reminders for the uncompleted action items, at least a portion of the estimator-input data, the driver-input data, and the customer-input data, an output from the logistics module, allow the system user to modify at least one of the allocation and the certain time, and provide additional instructions to at least one of the driver, the estimator, and the customer”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process of organizing human activities to move items from a first location to a second location. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 2 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 2 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. 
Claim 3 recites an abstract idea. Claim 3 includes limitations for “optimizing logistics in moving a plurality of items from a first location to a second location, displaying types and quantity of company resources available during a predefined time period, each type of company resources corresponding to a quantity and type available for the predefined time period; displaying data corresponding to data structures, receive data input by an estimator, receive data input by a customer, receive data input by a driver via a ; region for displaying constant or near constant data associated with the displayed types of company resources and displayed data received; displaying an instruction entry region comprising a plurality of locations for receiving user commands to change at least one of move date and resource allocation determined based on application of predefined rules associated with moving requirements, and to transmit instructions to at least one of a driver, an estimator, and a customer; a fifth display region for displaying one or more reminders for uncompleted action items of a plurality of action items, where a progress of the customer is tracked in a scheduling process for moving the plurality of items, the progress corresponding to completion, by the customer, of the plurality of action items that include inquiring about a price, meeting with the estimator, and signing a contract, and where the one or more reminders for the uncompleted action items are generated; displaying an optimized cost of moving the plurality of items, a threshold, and an indication of whether or not a moving company resource utilization exceeds the threshold, where moving the plurality of items is combined with moving a second plurality of items based on a first expected profit margin corresponding to moving the plurality of items and a second expected profit margin corresponding to moving the second plurality of 101790677.1-5 -Application No. 15/838,239Docket No.: RESL.P0001US/1001012427 Reply to Final Office Action dated January 28, 2021 items, the first expected profit margin based at least in part on a first discount or incentive associated with moving the plurality of items and a second expected profit margin based at least in part on a second discount or incentive associated with moving the second plurality of items”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process of organizing human activities to move items from a first location to a second location. As a result, claim 3 recites an abstract idea under Step 2A Prong One.
Similarly, claims 4-5, 7-13, 15-16, 18, 20, and 22-25 recite certain methods of organizing human activity because the claimed elements describe a process for optimizing logistics in moving a plurality of items from a first location to a second location. As a result, claims 4-5, 7-13, 15-16, 18, 20, and 22-25 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a system”, “estimator module”, “estimator device”, “system management module”, “driver module”, “driver device”, “customer module, “customer device”, “logistics module”, “automatically generate one or more reminders”, “interactive tool”. When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because they are used as tools to perform the abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 2 recite substantially similar limitations to those recited with respect to claim 1. As a result, claim 2 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claim 3 recites “graphical user interface”, “first display region for dynamically displaying”, “second display region for dynamically displaying”, “an estimator module, a customer module, and a driver module”, “estimator device”, “driver device”, “customer device”, “dynamically displayed”, “fourth display”, “automatically generated”, “sixth display”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 3 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 4-5, 7-13, 15-16, 18, 20, and 22-25 include additional elements beyond those recited by independent claims 1, 2, and 3. The additional elements in the dependent claims include, “dynamically estimates the cost” and “displays the updated cost via the interactive tool” as in claim 5, “displaying a reduced cost via the interactive tool” and “displaying an increased cost via the interactive tool” as in claim 7, “displaying, at the system management module, to the system user an estimated cost” and “interactive tool” as in claim 8, “dynamically estimating” and “displaying the estimated cost via the interactive tool” as in claim 9, “dynamically updating” and “displaying the updated cost via the interactive tool” as in claim 10, “displaying a reduced cost” and “displaying an increased cost” as in claim 11, “sixth display region for displaying a dynamically estimated cost” as in claim 12, “seventh display region for displaying a dynamically updated cost” as in claim 13, “sixth display region” as in claim 15, “display of the at least a portion of the driver-input data and the interactive tool enable modification of the allocation and performance evaluation of the driver in real-time” as in claim 22, “a prompt” as in claim 23, “display information related to the candidate employee” as in claim 24, and “interactive tool is configured to prompt the system user” as in claim 25. The additional elements in the dependent claims are generic computer elements that are merely used as a tool to perform the recited abstract idea.
As a result, claims 4-5, 7-13, 15-16, 18, 20, and 22-25 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a system”, “estimator module”, “estimator device”, “system management module”, “driver module”, “driver device”, “customer module, “customer device”, “logistics module”, “automatically generate one or more reminders”, “interactive tool”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 2 recite substantially similar limitations to those recited with respect to claim 1. As a result, claim 2 does not include additional elements that amount to significantly more than abstract idea under Step 2B.
Claim 3 recites  “graphical user interface”, “first display region for dynamically displaying”, “second display region for dynamically displaying”, “an estimator module, a customer module, and a driver module”, “estimator device”, “driver device”, “customer device”, “dynamically displayed”, “fourth display”, “automatically generated”, “sixth display”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 3 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 4-5, 7-13, 15-16, 18, 20, and 22-25 include additional elements beyond those recited by independent claims 1, 2, and 3. The additional elements in the dependent claims include, “dynamically estimates the cost” and “displays the updated cost via the interactive tool” as in claim 5, “displaying a reduced cost via the interactive tool” and “displaying an increased cost via the interactive tool” as in claim 7, “displaying, at the system management module, to the system user an estimated cost” and “interactive tool” as in claim 8, “dynamically estimating” and “displaying the estimated cost via the interactive tool” as in claim 9, “dynamically updating” and “displaying the updated cost via the interactive tool” as in claim 10, “displaying a reduced cost” and “displaying an increased cost” as in claim 11, “sixth display region for displaying a dynamically estimated cost” as in claim 12, “seventh display region for displaying a dynamically updated cost” as in claim 13, “sixth display region” as in claim 15, “display of the at least a portion of the driver-input data and the interactive tool enable modification of the allocation and performance evaluation of the driver in real-time” as in claim 22, “a prompt” as in claim 23, “display information related to the candidate employee” as in claim 24, and “interactive tool is configured to prompt the system user” as in claim 25. The recited computer elements in the dependent claims do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea
As a result, claims 4-5, 7-13, 15-16, 18, 20, and 22-25 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-5, 7-13, 15-16, 18, 20, and 22-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623